         3:19-bk-10877 Doc#: 38 Filed: 12/09/19 Entered: 12/09/19 16:37:08 Page 1 of 1
                                                                                               GO11-10(b)) / BS   /195

                             IN THE UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        NORTHERN DIVISON

IN RE:   Shekima Celice Covington                                               CASE NO: 3:19-bk-10877 J
                                                                                               Chapter 13


                               CHAPTER 13 ORDER DISMISSING CASE
                             FOR VIOLATING STRICT COMPLIANCE ORDER


   COMES NOW THE COURT and finds that an order was entered in the above styled case on 11/12/2019 ,

Docket Entry [37], requiring the Debtor to make specific payments to the Trustee. The order further provided

that the case was to be dismissed if the payments were not submitted as required. The court finds that the

payments have not been submitted as required and, therefore, the case should be, and hereby is, dismissed

for failure of the Debtor to comply with the court's order of 11/12/2019 .

   IT IS SO ORDERED.



Date: 12/09/2019                                                              /s/ Phyllis M. Jones
                                                                                Phyllis M. Jones
                                                                             U.S. Bankruptcy Judge


cc: Mark T. McCarty, Trustee

     Joe C. Barrett
     P O Box 4036
     Jonesboro, AR 72403

     Shekima Celice Covington
     2016 Linden Court Apt C
     Blytheville, AR 72315
     All Creditors
